DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  “way” in ll. 2 should be rewritten to be -- away--, and will be interpreted accordingly.  Appropriate correction is required.

Claim Interpretation
The limitation “arc plate” is interpreted as a plate that contains an arc to any extent or rather a curved portion.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“inner water-guiding part” in claims 1-2, 5-7, 12 and 17.
“outer water-guiding part” in claims 1-2, 5-6, 10-11 and 16.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 the limitation “and having a part” in ll. 3 is indefinite, in context, since it cannot be discerned what structural limitation is being referred to or rather what component of the box is claimed as having the part. For Examination and having a part” will be interpreted as –and the cooling fin has a part--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) hereinafter referred to as Arakawa and Mochizuki, respectively.
Regarding Claim 1, Arakawa discloses an electric control box (wherein the box is formed within the housing (11)) for an air conditioner, comprising: 
a housing (the housing contains the machine chamber (R2) as shown in figure 2, comprising at least 16, as shown being adjacent the bottom of the heat sink, 43, shown 
a cooling fin (55 and 51) running through the housing (opening (5) creates the space for the addition of the heat sink (55)), and having a part located inside the housing and another part located outside the housing (as shown in figure 5, wherein the fins are located in the heat exchange chamber (R1) on the left side of the rails (43) and the board holder (51) is located, at least partially, inside of the housing created by the rails (43), see also figure 7B, wherein the board holder (51) extends past the boundary of the housing created by 16); 
an inner water-guiding part (16A and16E) located inside the housing (as shown in figure 7B) and below the cooling fin (as shown in figure 7B); 
an outer water-guiding part located outside the housing (65), the inner water-guiding part (16E) is configured to guide water inside the housing to the outside of the housing (as shown in figure 7B).
Although Arakawa discloses an outer water-guiding part for disperse water from an opening, Arakawa fails to disclose an outer water-guiding part being located below the inner water-guiding part and the inner water-guiding part and the outer water-guiding part defining a water guide passage.
Mochizuki, also drawn to an outside air conditioning unit, teaches an outer water-guiding part (9, shown in figure 8, being the protruding section that guides water from the housing). It is noted that the protruding section (9) of Mochizuki is located below the opening for the purpose of diverting the water from a housing, whereby the protruding section (9) of Mochizuki is being situated below the opening created by the water 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Arakawa with an outer water-guiding part being located below the inner water-guiding part and the inner water-guiding part and the outer water-guiding part defining a water guide passage, as taught by Mochizuki, the motivation being to divert collected water away from sensitive equipment that would cause degradation or failure of said equipment due to corrosion or unwanted ingress of the environment into the chamber.         

[AltContent: arrow][AltContent: textbox (Portion of Fin)][AltContent: textbox (Arc Portion)][AltContent: arrow][AltContent: textbox (Upper Edge)][AltContent: arrow]
    PNG
    media_image1.png
    503
    307
    media_image1.png
    Greyscale

Arakawa Figure 7B
Regarding Claim 2, a modified Arakawa further teaches the housing defines an opening (as taught by Arakawa in figure 7B, the opening allowing for water to be guided from the machine chamber (R2)), the inner water-guiding part (16E, as taught by Arakawa) and the outer water-guiding part are located at the opening (as taught by Mochizuki being below the water drainage opening), and an upper edge defining the opening is bent towards the outside of the housing to form a water guide plate (show in annotated figure 7B, wherein the “Upper Edge” is bent 90 degrees toward the outside of the housing via the vertical direction).
Regarding Claim 3, Arakawa further discloses the water guide plate (44) is configured as an arc plate (shown in annotated figure 7B, see “Arc Portion”).
Regarding Claim 4, Arakawa further discloses the arc plate protrudes towards the cooling fin (shown in annotated figure 7B, wherein the cooling fin is situated above the support plate (44)).
Regarding Claim 5, a modified Arakawa further teaches the inner water-guiding part (16A and16E) and the outer water-guiding part (previously taught by Mochizuki in the rejection of Claim 1) are integrally formed (shown in figure 7B, wherein the inner water-guiding part (16A and16E) is shown as being part of the plate and the outer water-guiding part (previously taught by Mochizuki) are attached to and form a part of the housing).
Regarding Claim 7, Arakawa discloses the housing defines an opening (shown in annotated figure 7B, providing a water outlet along 16E), and a lower edge defining the opening is bent towards the inside of the housing to form the inner water-guiding part (shown in annotated figure 7B at 16A and 16E).
Regarding Claim 8, Arakawa discloses the inner water-guiding part is configured as an arc plate (shown in annotated figure 7B, see the curved portion of 16A and 16E).
Regarding Claim 9, Arakawa discloses the arc plate protrudes towards a direction away from the cooling fin (shown in figure 7B).
Regarding Claim 11, a modified Arakawa further teaches the outer water-guiding part (previously taught by Mochizuki in the rejection of Claim 1) has a lower end inclining towards a direction away from the housing (shown in figure 8 of Mochizuki, wherein the protruding section (9) extends at a downward angle to divert the water), in a direction away from the cooling fin (the cooling fin is disclosed in Arakawa, wherein 
Regarding Claim 12, Arakawa discloses a perpendicular distance between an end of the inner water-guiding part (shown in annotated figure 7B, being the rear or right most surface of the water infiltration preventing portion (16E)) adjacent to the cooling fin and a corresponding position on the housing is L1 (being the horizontal distance from the rear surface of the water infiltration preventing portion (16E) to the exterior or left most surface of the partition plate (16)), and a portion of the cooling fin adjacent to the inner water-guiding part extends into the housing by a length L2 (being the horizontal distance from the annotated “Portion of Fin” to the exterior or left most surface of the partition plate (16)), in which L1>L2 (shown in annotated figure 7B and figure 7A).
Regarding Claim 13, Arakawa further discloses the cooling fin is connected to the housing by means a threaded fastener (“The board holder 51 has two screw holes 51E which are provided to the upper portion of the board holder 51 so as to be located in the neighborhood of the guide rails 43”, Para. 44).
Regarding Claim 15, a modified Arakawa further teaches an air conditioner (shown in figure 1), comprising an electric control box according to claim 1 (see previously put forth rejection of Claim 1).
Regarding Claim 16, a modified Arakawa further teaches the outer water-guiding part (previously taught by Mochizuki in the rejection of Claim 1) has a lower end inclining towards a direction away from the housing (shown in figure 8 of Mochizuki, wherein the protruding section (9) extends at a downward angle to divert the water), in a 
Regarding Claim 17, Arakawa discloses a perpendicular distance between an end of the inner water-guiding part (shown in annotated figure 7B, being the rear or right most surface of the water infiltration preventing portion (16E)) adjacent to the cooling fin and a corresponding position on the housing is L1 (being the horizontal distance from the rear surface of the water infiltration preventing portion (16E) to the exterior or left most surface of the partition plate (16)), and a portion of the cooling fin adjacent to the inner water-guiding part extends into the housing by a length L2 (being the horizontal distance from the annotated “Portion of Fin” to the exterior or left most surface of the partition plate (16)), in which L1>L2 (shown in annotated figure 7B and figure 7A).
Regarding Claim 18, Arakawa further discloses the cooling fin is connected to the housing by means a threaded fastener (“The board holder 51 has two screw holes 51E which are provided to the upper portion of the board holder 51 so as to be located in the neighborhood of the guide rails 43”, Para. 44).
Regarding Claim 20 a modified Arakawa further teaches an air conditioner (shown in figure 1), comprising an electric control box according to claim 7 (see previously put forth rejection of Claim 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) as applied in Claims 1-5, 7-9, 11-13, 15-18 and 20 above and in further view of Nakata et al. (USP 7177148) hereinafter referred to as Nakata.
Regarding Claim 6, a modified Arakawa fails to disclose at least one of the inner water-guiding part and the outer water-guiding part is welded attached to the housing.
Nakata, also drawn to an outdoor device, teaches a water guiding part being welded attached to the housing (“Plate member 7 is attached to outer peripheral portion 5 by spot welding”, col. 9 ll. 62 and “plate members 7 and 10 are in close contact with each other, the rainwater does not intrude into outer case 2”, col. 10 ll. 47-50).
In product-by-process claims, as in Claim 6, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 6, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welded” is drawn to methods of production and not the structural aspects of the instant invention.

Claims 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) as applied in Claims 1-5, 7-9, 11-13, 15-18 and 20 above and in further view of Uzawa et al. (US PG Pub. 20200386439) hereinafter referred to as Uzawa. 
Regarding Claim 10, Arakawa fails to disclose a water shield located outside the housing and covering the opening and the outer water-guiding part, the water shield defining a through hole in a lower part thereof. 
Uzawa, also drawn to protecting an outside electric component box (20) from water infiltration, teaches a water shield (25) located outside the housing (shown in figures 10 and 12) and covering an opening (shown in figure 12, wherein the openings are water entry inhibiting members (28)) and the outer water-guiding part, the water shield defining a through hole (25a) in a lower part thereof. It is noted that the vent opening cover (25) of Uzawa when applied to a modified Arakawa covers the outer water-guiding part, as the purpose of the cover is to deflect, collect and dispel water.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Arakawa with a water shield located outside the housing and covering the opening and the outer water-guiding part, the water shield defining a through hole in a lower part thereof, as taught by Uzawa, the motivation being to allow for cooling air to pass through the assembly while protecting said assembly from water infiltration that would cause degradation or failure of equipment found within an electric component box due to corrosion or unwanted ingress of the environment into the box.         
Regarding Claims 14 and 19, Arakawa fails to disclose a water shield located outside the housing and covering a portion of the water guide passage outside the housing, a gap being defined between a lower part of the water shield and an outer surface of the housing. 
Uzawa, also drawn to protecting an outside electric component box (20) from water infiltration, teaches a water shield (25) located outside the housing (shown in figures 10 and 12) and covering a portion of the water guide passage (the water guide passage is previously taught in the rejection of Claim 1, wherein Uzawa teaches covering a housing wall for mitigating water infiltration and dispersing the collected water) outside the housing (shown in figure 12, wherein the openings are water entry inhibiting members (28)), an opening (25a) being defined in a lower part of the water shield (shown in figure 12).
A modified Arakawa in view of Uzawa does however teach that it is known to drain water from a water shield through the use of an opening in a lower portion of said shield.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide a drain in the lower portion of a water shield in order to disperse collected water that may cause degradation or failure of the components within the protected housing if not drained. Therefore, when there are a finite number of identified, predictable solutions, i.e. (having an opening in the bottom of the housing, having a gap between the housing and the water shield or not having a bottom portion of the water shield to induce draining), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Arakawa, by having a water shield with a gap being defined between a lower part of the water shield and an outer surface of the housing, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

	
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) as applied in Claims 1-5, 7-9, 11-13, 15-18 and 20 above and in further view of Chang et al. (US PG Pub. 20080101041) hereinafter referred to as Chang. 
Regarding Claims 14 and 19, Arakawa fails to disclose a water shield located outside the housing and covering a portion of the water guide passage outside the housing, a gap being defined between a lower part of the water shield and an outer surface of the housing. 
Chang, also drawn to an electronic housing having a water repellent structure, teaches a water shield (32) located outside the housing (shown in figure 3b) and covering a portion of the water guide passage (the water guide passage is previously 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Arakawa with a water shield located outside the housing and covering a portion of the water guide passage outside the housing, a gap being defined between a lower part of the water shield and an outer surface of the housing, as taught by Chang, the motivation being to divert collected water away from the housing that would cause degradation or failure of said equipment due to corrosion and “protecting the electronic components of the electronic device 3 
from contacting with water”, Para. 26).         


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763